Per Curiam.

The motion to open the default was not made within one year after service of a copy of the judgment with notice of entry. Accordingly the court lacked jurisdiction to entertain the motion. (Civ. Prac. Act, § 108; N. Y. City Mun. *794Ct. Code, § 129, subd. 2.) Moreover, the affidavits and proof clearly established that the default of the defendants was deliberate and inexcusable.
The order should be unanimously reversed on the facts, with $10 costs to plaintiff, and motion denied.
Pette, Hart and Di Gtovanna, JJ., concur.
Order reversed, etc.